The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Formal Matters
Claims 1-21 are pending and under examination.

Rejections Withdrawn
	The rejection under USC 112(b) for lack of antecedent basis of the aqueous poloxamer equivalent is withdrawn per applicant’s amendment.
	The rejection under USC 112(b) for lack of antecedent basis of "the aqueous poloxamer gel composition" is withdrawn per applicant’s amendment.
	The rejection under USC 112(b) for the trademark name Sensiva SC SC 50 is withdrawn as applicant has deleted this from claim 6.
	The rejection under USC 112(b) for the trademark name, Medihoney, is withdrawn as applicant has deleted this from the claim.  Applicant has shown that Medihoney provides written support for Leptospermum honey.  
	The rejection under USC 112(d) over claim 17 is withdrawn per applicant’s amendments to claim 17.  

Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11, and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salamone US 2013/0150451.  
	Salamone provides for an antimicrobial composition with at least one polymeric biguanide and at least one antimicrobial vicinal diol that is at least one monoalkyl glycol, monoalkyl glycerol or monoacyl glycerol (abstract, paragraphs 76-80).  Salamone teaches monoalkyl glycols like 1,2 hexanediol, 1,2-heptanediol, 1,2 decanediol and others (paragraph 76).  Salamone teaches glycerol alkyl ethers like 1-O-hexadecylglycerol (chimyl alcohol), 1-O-heptadecylglycerol, 1-O-octadecylglycerol (batyl alcohol), 1-O-octadec-9-enyl glycerol (selachyl alcohol), glycerol 1-(2-ethylhexyl)ether (also known as octoxyglycerin, 2-ethylhexyl glycerin, 3-(2-ethylhexyloxy)propane-1,2-diol, and Sensiva® SC 50), glycerol 1-heptyl ether, glycerol 1-octyl ether, glycerol 1-decyl ether, and glycerol 1-dodecyl ether, glycerol 1-tridecyl ether, glycerol 1-tetradecyl ether, glycerol 1-pentadecyl ether, glycerol 1-hexadecyl ether (paragraph 77).  Salamone teaches 1-O-decanoylglycerol (monocaprin), 1-O-undecanoylglycerol, 1-O-undecenoylglycerol, 1-O-dodecanoylglycerol (monolaurin, also called glycerol monolaurate and Lauricidin®), 1-O-tridecanoylglycerol, 1-O-tetradecanoylglycerol (monomyristin), 1-O-pentadecanoylglycerol, 1-O-hexadecanoylglycerol, 1-O-heptadecanoylglycerol, and 1-O-octanoylglycerol (monocaprylin) (paragraph 78).  SC10 is shown to be 1,2-octanediol with 2-ethylhexyl glycerin (paragraph 79) and SC50 is 2-ethylhexylglycerin (paragraph 79).  Salamone provides that the formulation can be viscous solutions or gels (abstract).  Salamone provides for table 6 that teaches a formulation with 10% P-407, 1% HPMC, 1.5% SC50, 0.5% SC10, 5000 ppm PHMB, 0.25% EDTA-2 and 0.075% EDTA-3.  Salamone teaches another formulation in table 6 having 20% P-407, 2% HPMC, 3% SC50, 1% SC10, 10000 ppm PHMB, 0.5% EDTA-2 and 0.15% EDTA-3.  Paragraph 66 provides for aqueous solutions. Water is taught among the ingredients used to make the solutions/compositions (paragraphs 113-116).  
	As the mentioned compositions of table 6 have amounts of hydrophobic vicinal diols of the claims in combination with poloxamer, it is inherent that sol-gel temperature will be depressed/decreased by at least 1 degree C or by at least 3 degrees C as the effect is based on these ingredients and the prior art exemplifies such a combination.  Claim 11 is to the aqueous poloxamer equivalent used to test the change in sol-gel temperature.  Since examples in table 6 provide for the combination of the hydrophobic vicinal diol and poloxamer, the hydrophobic vicinal diol and poloxamer in aqueous solution will provide such property.  Note that this equivalent formulation is a formulation used for testing what happens when the hydrophobic vicinal diol is added to the aqueous poloxamer solution.  

Response to Applicant’s Arguments Over the Rejection under USC 102
	Applicant argues that Salamone is not enabled to provide properties of sol-gel temperature depression of the instant claims.  In respect to claim 1, the phrase “the hydrophobic vicinal diol component depresses a sol-gel temperature of an aqueous poloxamer equivalent by at least 1 degree C” does not actually indicate a property of the poloxamer gel composition being claimed, but rather defines the ability of the hydrophobic vicinal diol component to be able to perform this function in terms of “an aqueous poloxamer equivalent”.  Since examples of Salamone provide for hydrophobic vicinal diol (Sensiva® SC 50) of the instant claims in compositions having poloxamer and instantly claimed amounts, these compositions will have a hydrophobic vicinal diol in an amount that will have the ability to depress sol-gel temperature.  
	In regards to claims 10, 11 and 16, which provide for an aqueous poloxamer gel composition with a depression of the sol-gel temperature caused by the hydrophobic vicinal diol, the prior art, Salamone, teaches aqueous poloxamer compositions in table 6 having concentrations of SC50 and P-407 (a poloxamer) of the instant claims.  The ingredients used by Salamone in making its solutions along with other teachings in Salamone regarding aqueous solutions indicate that the solutions do contain water, and hence, are aqueous.  It is also noted that the instant claims use “comprising” as the transition phrase and this will allow for other prior art ingredients to be present in applicant’s claims.  
	Applicant argues that the other ingredients present in Salamone would affect the properties of the composition in ways that would be different from the instant claims.  However, there is no evidence presented that the concentrated formulations in table 6 would not also have the same sol-gel temperature changes or values when considering the presence or the absence of the SC-50.  Arguments cannot replace evidence where it is needed especially since the SC-50 (hydrophobic vicinal diol) is present in the aqueous poloxamer compositions of Salamone that are capable of gelling.  
	Applicant argues that Salamone relates to a composition whose composition of poloxamer is at the sol-gel concentration, however, Salamone provides examples that have concentrations of poloxamer in the instant claims.  Additionally, the claims do not indicate that poloxamer has to be at a certain functional concentration, only that the hydrophobic vicinal diol has the function to depress the sol-gel temperature.  Since Salamone provides examples with 10% poloxamer and 20% poloxamer along with other ingredients, it provides for the claimed concentrations of poloxamer.  Applicant’s claims 1 and 16 do not limit types of poloxamers for the composition and it is noted that instant claim 2 does include P-407. Thus, Salamone’s examples continue to anticipate the compositions of the instant claims, which would lead to compositions having properties of the instant claims.  Even if the claims were more distinct to the phase that the composition had to be in, the 5X composition with 10% P407 is a viscous solution (still a liquid).
	Applicant argues that there are additional components in Salamone’s formulations that are not considered for applicant’s invention.  The claims use “comprising” as a transition phrase that allows for the addition of other ingredients from the prior art. 
	Applicant argues that using vicinal diols was counter intuitive compared to other ingredients to decrease sol-gel temperature of poloxamers, however, the prior art teaches a formulation with poloxamer and hydrophobic vicinal diol.  Thus, the prior art teaches their combination in a formulation in the concentrations of the instant claims.  
	Applicant discusses critical micellar concentration and how it relates to gelation of poloxamers.  This is also a concentration relating to a property.  Salamone provides for concentrations of poloxamer in the instantly claimed range and addition of hydrophobic vicinal diols as discussed above.  Additionally, critical micellar concentration is not a limitation of the instant claims. 
	Applicant argues that table 3 provides results for 17 wt% of P407 with increasing amounts of octyl glycerol (a vicinal diol) to decrease the sol-gel temperature of the formulation.  Again, the instant claims provide for a formulation with these components.  A prior art formulation is not patentable upon discovery of a previously unappreciated property or characteristic that was part of that same formulation or method of making the formulation in the prior art (see MPEP 2112).
	Applicant argues that the prior art compositions are different than those of the instant claims.  The instant claims do not distinguish from the prior art for reasons discussed above.  There is no evidence of comparison to show that the formulations in table 6 that read on the limitations would not provide the same properties.  Note that applicant’s independent claims are broad to types of poloxamers and hydrophobic vicinal diols, so any evidence to definitively show that properties or characteristics are not subject to anticipation (not inherent) may possibly require the claims to come into similar scope depending on formulations used and characterized in the evidence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 8 and 12 in addition to Claims 1-6, 9-11, and 13-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Salamone US 2013/0150451.  
Some teachings of Salamone have been outlined above.  
Salamone teaches an antimicrobial composition with synergistic biocidal activity with polymeric biguanide and a vicinal diol that may be a monoalkyl glycol, monoalkyl glycerol or monoacyl glycerol (abstract).  Salamone teaches the compositions as gels (abstract).  Salamone teaches poloxamers as nonionic surfactants (paragraphs 83-85).  Salamone teaches aqueous mixtures (paragraphs 56 and 62).  Salamone teaches formulations with PHMB, alexidine, EDTA, P-407, and HPMC (table 1).  Salamone teaches 0.1% PHMB (paragraph 117).  Salamone teaches silver salts, silver nanoparticles, and various other compounds like antibacterials, analgesics, anti-inflammatories and others (paragraph 104).  Thus, one of ordinary skill in the art to other metals, metal ions and compounds that can perform these functions.  Salamone teaches phosphate buffers (paragraph 90).  Salamone teaches siloxanes (paragraph 104).  Salamone teaches silver sulfadiazine at equal or less than 1% by weight of the formulation (paragraph 19). Salamone teaches 0.01 to 1% by weight of a chelating agent and provides for EDTA (paragraphs 102-103).  Salamone teaches 0.05 to 4 wt% or 0.1 wt% to 1 wt% of the monoalkyl glycol, glycerol alkyl ether and monoacyl glycerol (paragraph 63).  Examples in table 1 provide for 0.1 wt% of SC50 with optional 0.125 wt% of SC10.  
Salamone does not provide for an example with the compounds of claim 7 and 8.  Salamone does not teach an example with compounds found in claim 12 like silver salt, silver nanoparticle, etc.  
As Salamone provides for claimed amounts of hydrophobic vicinal diols being in a composition with poloxamer (see table 1), the vicinal diol depresses a sol-gel temperature of an aqueous poloxamer equivalent by degrees provided in the claims.  This is a property resulting from the combination of hydrophobic vicinal diol with poloxamer in the aqueous formulation.  
	One of ordinary skill in the art at the time of instant filing would have used the teachings of Salamone to produce an aqueous gel composition with poloxamer and hydrophobic vicinal diols of the instant claims and used compounds of claims 7 and 8 (monoacyl glycerols) found in Salamone as these are seen as equivalents of the alkyl glycols and alkyl glycerols by teachings of Salamone.  Salamone also allows for the addition of silver compounds and other active agents like antimicrobials to the formulation.  Salamone teaches phosphate buffers for the formulations and allows for one to add phosphate compounds.  Salamone allows for addition of various compounds to provide functions like antimicrobials, etc. (paragraph 104), and thus, one of ordinary skill in the art would navigate the art to find such active agents or functional agents.  Where the prior art teaches overlapping ranges, it would have been obvious to work within such ranges to provide other suitable formulations (see MPEP 2144.05).  

Response to Applicant’s Arguments over the Rejection under USC 103
	Applicant argues that since Salamone does not teach and anticipate the limitations as applicant argued, then the rejection for obviousness of claims 7, 8 and 12 would not apply.  First, the examiner maintains the rejection under USC 102 (see above) over Salamone.  As Salamone still applies to the teaching of the claims, other teachings of Salamone including those that obviate limitations of dependent claims will still apply.  

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of US 8829053 in view of Salamone US 2013/0150451.
The claims of ‘053 also provide for a composition that contains hydrophobic vicinal diols of the instant claims and allows for the use of poloxamer as a surfactant for the formulation.  Claims of ‘053 also provides for species of hydrophobic vicinal diols of the instant claims, addition of EDTA, polymeric biguanide, water soluble polymers like HPMC, and the forms of liquid and gels.  
The claims of ‘053 do not provide for a concentration of poloxamer of the instant claims or the use of items as in instant claim 12.  
Salamone provides for an antimicrobial composition with at least one polymeric biguanide and at least one antimicrobial vicinal diol that is at least one monoalkyl glycol, monoalkyl glycerol or monoacyl glycerol (abstract, paragraphs 76-80).  Salamone teaches monoalkyl glycols like 1,2 hexanediol, 1,2-heptanediol, 1,2 decanediol and others (paragraph 76).  Salamone teaches glycerol alkyl ethers like 1-O-hexadecylglycerol (chimyl alcohol), 1-O-heptadecylglycerol, 1-O-octadecylglycerol (batyl alcohol), 1-O-octadec-9-enyl glycerol (selachyl alcohol), glycerol 1-(2-ethylhexyl)ether (also known as octoxyglycerin, 2-ethylhexyl glycerin, 3-(2-ethylhexyloxy)propane-1,2-diol, and Sensiva® SC 50), glycerol 1-heptyl ether, glycerol 1-octyl ether, glycerol 1-decyl ether, and glycerol 1-dodecyl ether, glycerol 1-tridecyl ether, glycerol 1-tetradecyl ether, glycerol 1-pentadecyl ether, glycerol 1-hexadecyl ether (paragraph 77).  Salamone teaches 1-O-decanoylglycerol (monocaprin), 1-O-undecanoylglycerol, 1-O-undecenoylglycerol, 1-O-dodecanoylglycerol (monolaurin, also called glycerol monolaurate and Lauricidin®), 1-O-tridecanoylglycerol, 1-O-tetradecanoylglycerol (monomyristin), 1-O-pentadecanoylglycerol, 1-O-hexadecanoylglycerol, 1-O-heptadecanoylglycerol, and 1-O-octanoylglycerol (monocaprylin) (paragraph 78).  SC10 is shown to be 1,2-octanediol with 2-ethylhexyl glycerin (paragraph 79) and SC50 is 2-ethylhexylglycerin (paragraph 79).  Salamone provides that the formulation can be viscous solutions or gels (abstract).  Salamone provides for table 6 (concentrated formulations) that teaches a formulation with 10% P-407, 1% HPMC, 1.5% SC50, 0.5% SC10, 5000 ppm PHMB, 0.25% EDTA-2 and 0.075% EDTA-3.  Salamone teaches another formulation in table 6 having 20% P-407, 2% HPMC, 3% SC50, 1% SC10, 10000 ppm PHMB, 0.5% EDTA-2 and 0.15% EDTA-3.  Paragraph 66 provides for aqueous solutions. Water is taught among the ingredients used to make the solutions/compositions (paragraphs 113-116).  Salamone teaches an antimicrobial composition with synergistic biocidal activity with polymeric biguanide and a vicinal diol that may be a monoalkyl glycol, monoalkyl glycerol or monoacyl glycerol (abstract).  Salamone teaches the compositions as gels (abstract).  Salamone teaches poloxamers as nonionic surfactants (paragraphs 83-85).  Salamone teaches aqueous mixtures (paragraphs 56 and 62).  Salamone teaches formulations with PHMB, alexidine, EDTA, P-407, and HPMC (table 1).  Salamone teaches 0.1% PHMB (paragraph 117).  Salamone teaches silver salts, silver nanoparticles, and various other compounds like antibacterials, analgesics, anti-inflammatories and others (paragraph 104).  Thus, one of ordinary skill in the art to other metals, metal ions and compounds that can perform these functions.  Salamone teaches phosphate buffers (paragraph 90).  Salamone teaches siloxanes (paragraph 104).  Salamone teaches silver sulfadiazine at equal or less than 1% by weight of the formulation (paragraph 19). Salamone teaches 0.01 to 1% by weight of a chelating agent and provides for EDTA (paragraphs 102-103).  Salamone teaches 0.05 to 4 wt% or 0.1 wt% to 1 wt% of the monoalkyl glycol, glycerol alkyl ether and monoacyl glycerol (paragraph 63).  Examples in table 1 provide for 0.1 wt% of SC50 with optional 0.125 wt% of SC10.  
As the mentioned compositions of table 6 have amounts of hydrophobic vicinal diols of the claims in combination with poloxamer, it is inherent that sol-gel temperature will be depressed/decreased by at least 1 degree C or by at least 3 degrees C as the effect is based on these ingredients and the prior art exemplifies such a combination.  Claim 11 is to the aqueous poloxamer equivalent used to test the change in sol-gel temperature.  Since examples in table 6 provide for the combination of the hydrophobic vicinal diol and poloxamer, the hydrophobic vicinal diol and poloxamer in aqueous solution will provide such property.  Note that this equivalent formulation is a formulation used for testing what happens when the hydrophobic vicinal diol is added to the aqueous poloxamer solution.  
Thus, one of ordinary skill in the art would have considered concentrated formulations by the teachings of Salamone as it is also to an antimicrobial formulation and would have added other ingredients that are seen useful for such formulations like silver salts, silver nanoparticles (types of antimicrobial metal salts and nanoparticles) and others. 

Response to Applicant’s Arguments over the Rejection under Obviousness-Type Double Patenting
	It is noted that US 8829053 is the US Patent of Salamone US 2013/0150451.  
Applicant argues similarly to the prior art rejections that the compositions of Salamone would behave differently that the instantly claimed formulations.  For the same reasons as provided above for the prior art, this rejection is maintained.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613